UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                              No. 00-10806
                            Summary Calendar
                         ______________________

JOSEPH A. MURRAY,

                                                  Plaintiff - Appellant,

                                  versus

RESTOR TELEPHONE PRODUCTS,

                                                    Defendant - Appellee.

            Appeal from the United States District Court
                 for the Northern District of Texas
                           (3:99-CV-819-H)
                            March 29, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Joseph Murray appeals the district court’s grant of

summary judgment in favor of Restor Telephone Products.           The court

has considered appellant’s position in light of the briefs and

pertinent portions of the record.         Having done so, we agree with

the district court that Murray failed to provide evidence necessary

to sustain his claims of discrimination under Title VII and we

therefore AFFIRM.

           AFFIRMED.




     *
            Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.